Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12, 14, 16-17 are pending in this application and have been examined on the merits.
Claim Objections
 	Claim 1 is objected to because of the following informalities: “The state of the exhaust space” Should be “A state of the exhaust space”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “so that the air pressure detection element is able to detect the exhaust space and the state of the dust collection bag at the same time” appears in claim 1 on page 2 under amendments to the claims. The air pressure detection element as disclosed detects the pressure of the exhaust space. There is no and the exhaust space at the same time.
	Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 4, 5, 6, 7, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE4007147A1 hereinafter FOR1 in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A)
Regarding claims 1, FOR1 teaches a vacuum cleaner, comprising: a dust collection part comprising a tank (31) with a dust inlet (35 and 36), wherein a dust collection container(paper bag 40 and cloth bag 38) and a high-efficiency filter (48) are mounted inside the tank, the dust collection container comprises a dust collection bag (cloth bag 38 and paper bag 40) made of a breathable material, the high-efficiency filter is cylindrical and sleeved outside the dust collection bag (Abstract Figure, 48), and an exhaust space (53) is arranged between the high-efficiency filter and an inner wall surface of the tank (annular distance 50); the dust inlet (35 and 36) , the dust collection bag, the high-efficiency filter and the exhaust space are sequentially communicated; the tank comprises a tank body 
FOR1 does not teach: A backpack vacuum cleaner, a base part comprising a housing adjoining below the tank or an air pressure alarm unit comprising an air pressure detection element arranged on the tank and used for detecting pressure in the exhaust space and an alarm used for sending an alarm signal to the outside, wherein the alarm can decide whether to send an alarm signal to the outside based on a detection result of the air pressure detection element; the air pressure detection element comprises an air pressure sensor, an air pressure processing chip and an air pressure sensing switch, the air pressure sensor detects the pressure in the exhaust space and outputs 1pressure data to the air pressure processing chip, and the air pressure processing chip outputs corresponding electrical signals to the air pressure sensing switch; and the air pressure sensing switch and the alarm are connected in series in an alarm circuit.

    PNG
    media_image1.png
    512
    530
    media_image1.png
    Greyscale

Zoomed in Figure 1 of FOR1 
With respect to the backpack vacuum cleaner, Eriksen teaches a backpack vacuum cleaner with a base part (lower part 2) comprising a housing adjoining below the tank (upper part 2). 
It would be prima facie obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention to modify  the tank of FOR1 to include a backpack vacuum cleaner, in order to further improve the mobility of a one suction unit configuration (FOR1 “Another advantage is that one suction unit per welding gun can be provided, which is also easy for mobile use is mobile.”), with a base part comprising a housing adjoining below the tank as taught by Eriksen, in order to create a “portable vacuum cleaner… which provides an improved comfort to the operator” and to “provide a 
With respect to the air pressure alarm unit, Tsuchida teaches an air pressure alarm unit comprising an air pressure detection element arranged (40) on the tank and used for detecting pressure in the exhaust space and an alarm used for sending an alarm signal to the outside (Tsuchida Dust meter 24) so that the air pressure detection element is able to detect the state of the exhaust space (Tsuchida Col 4 Line 33-35 (“a semiconductor pressure sensor 32 communicates with the space at the suction side 7a” detects the state of the pressure of the exhaust space) and the state of the dust collection bag at the same time (Tsuchida Col 7 Line 28-31 “The relations of a detected output voltage from the pressure sensor 32 to the dust meter 24 and the power control indicator 25 are explained in conjunction with flow charts shown in FIGS. 9 to 14.” The pressure detection element is the input to the dust meter 24, outputs the state (fullness) of the dust collection bag), wherein the alarm can decide whether to send an alarm signal to the outside based on a detection result of the air pressure detection element (Tsuchida Col 1 Line 42-52 “Regulation means are provided for regulating a suction force of the electric air blower which include a pressure sensor provided on the suction side of the electric air blower, comparing means for comparing an output of a detected pressure from the pressure sensor with a reference value, varying means for varying the reference value in proportion to the suction force regulated by the regulation means, and indication means for indicating an accumulated state of dust in the dust chamber based upon the comparison result from the comparing means” Indicates that the pressure detection elements detects in both the exhaust state and in the collection bag as the pressure detection is able to detect weather or not the bag is full); the air pressure detection element comprises an air pressure sensor (Tsuchida 32), an air pressure processing chip (Microcomputer 34) and an air pressure sensing switch (operation notch determining unit 38) and, the air pressure sensor detects the 
It would be prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to further modify the exhaust space of FOR1 and Eriksen to include an air pressure detection unit that detects the state of the exhaust space as taught by Tsuchida in order to tell the user the state of the vacuum cleaner dust chamber to increase the convenience of use of the vacuum (Tsuchida Col 1 Line 58-65 “In the vacuum cleaner according to the present invention, when the pressure difference between the suction pressure within the cleaner body and the ambient pressure is increased over a reference pressure value, a state of dust in the dust chamber is judged that the chamber should be emptied and indicated with indication means”)
Regarding Claim 2, FOR 1 as modified teaches all of the limitation of claim 1 and in addition teaches wherein the alarm comprises a warning light and/or a buzzer (Tsuchida Dust quantity meter 24) arranged on the housing. 
Regarding Claim 4, For 1 as modified teaches all the limitations of claim 1 and in addition teaches wherein a hole (Shown in annotated Figure A) communicated with the exhaust space (Tsuchida 7A) is formed in a wall of the tank (Shown in annotated Figure A), and the air pressure detection element (32 and 31 of Tsuchida) is assembled at the hole (Shown in annotated figure A). 

    PNG
    media_image2.png
    782
    551
    media_image2.png
    Greyscale
 
Annotated Figure A of Tsuchida
Regarding claim 5, FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches wherein the housing and the tank are integrally provided. (Eriksen Chassis 57 containing housing 31 and housing 58).
Regarding claim 6, FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches wherein the vacuum electric fan (54 of FOR1), 
but FOR1 does not explicitly teach wherein the vacuum electric fan comprises an impeller assembly and a motor for driving the impeller assembly to rotate to generate a negative pressure, the motor is arranged in the housing, and the impeller assembly is arranged in the tank and/or the housing.
Eriksen however, does teach wherein the vacuum electric fan comprises an impeller assembly (Eriksen 23) and a motor (Eriksen, on the shaft for impeller assembly) for driving the impeller assembly to rotate to generate a negative pressure, the motor is arranged in the housing, and the impeller assembly is arranged in the tank and/or the housing (“The present invention relates to a backpack 
It would be prima facie obvious to one of ordinary skill in the art to include the impeller and motor assembly of Eriksen in order to provide the suction effect as described in Col 1 line 7-9 for the backpack vacuum cleaner and to better convey air through the vacuum cleaner (Col 2 Line 10-11 “the motor, impellers for conveying air through the vacuum cleaner”). 
Regarding Claim 7, FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches wherein the high-efficiency filter has a first vertical centerline extending in an up-down direction (cylindrical cartridge filter 48 of FOR 1), and the dust collection bag has a second vertical centerline extending in the up-down direction (Bag 38 of FOR 1), and the first vertical centerline coincides with the second vertical centerline (Shown in the abstract figure of FOR 1). 
Regarding Claim 8, FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches wherein the dust collection bag has a double-layer dust bag structure, the dust bag in an inner layer is a disposable paper dust bag (the paper sack 40 of FOR 1) that is easy to replace, and the dust bag (bag 38 made of textile material of FOR 1) in an outer layer is a cloth dust bag reusable after cleaning (The cloth bags are capable of being reusable after cleaning).
Regarding Claim 10, FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches wherein the high-efficiency filter comprises a cylindrical filter element which is circumferentially formed in a pleated (“The cartridge filter 48 has a bellows filter, preferably made of double, very fine-pored filter paper, the zigzag folds”) and folded manner and a support member fixed on an outer side and/or an inner side of the cylindrical filter element (Support outside 51 of FOR 1).
Regarding Claim 17 FOR1 as modified teaches all of the limitations of claim 1 and additionally teaches comprising a back-carrying system (Should straps 7 of Eriksen) arranged on the tank and/or the housing (Shown in figure 2 of Eriksen) and a rechargeable battery pack for supplying power to the .
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (DE4007147A1) in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A), as applied to Claim 1, in further view of Rupp et al (US Patent Publication No US20060005346A1)
	Regarding claim 3, FOR1 as modified teaches all the limitations of claim 1, but does not teach, wherein a hook is arranged on the tank body, a circumferential slot is arranged on an outer edge of the tank cover, and the tank cover is fixed to an upper part of the tank body by the hook being clamped in the slot.	Rupp et al teaches wherein a hook (120) is arranged on the tank body (Motor housing 38, Corresponds to housing 31 of FOR1), a circumferential slot (122) is arranged on an outer edge of the tank cover (cover 112 corresponding to tank cover 32 of FOR1), and the tank cover is fixed to an upper part of the tank body by the hook being clamped in the slot (Shown in figure 2 of Rupp et al). 
	It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify FOR1 to utilize fasteners with hook-like structures to engage a circumferential lip in order to secure a cover to a body (Rupp et al. Paragraph [0042]) 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (DE4007147A1) in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A), as applied to Claim 8, and in further view of Umezu (US Patent Publication US20080070022A1)  
Regarding claim 9, FOR1 as modified teaches the limitations of claim 8, however FOR1 as modified does not teach: wherein the cloth dust bag consists of two surface layers of non-woven fabrics and a cotton core sandwiched there between.

It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cloth dust bag of FOR1 with the teachings of Umezu order to “provide a low-cost, nonwoven-based air filter material which exhibits dust penetration resistance, small initial flow resistance, and such capabilities as initial cleaning efficiencies…” (Umezu Paragraph [0012]).
Claim 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (DE4007147A1) in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A), as applied to Claim 10, and in further view of Hocket (US Patent No 2895174 A) 
Regarding claim 11, FOR1 as modified teaches the limitations of claim 10, but does not teach: wherein the support member comprises a pair of cylindrical support meshes, and the cylindrical filter in a pleated form is sandwiched between the pair of support meshes.
Hocket however does teach: wherein the support member comprises a pair of cylindrical support meshes (10 and 11), and the cylindrical filter in a pleated form is sandwiched between the pair of support meshes (Fig 9).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of FOR1 as modified to include dual support meshes to “serve as a protecting outer wall…” and “serve as a protecting inner wall” (Col 3 line 14 and 15).
Regarding claim 12, FOR1 as modified teaches the limitations of claim 11 and in addition teaches wherein the support meshes are made of a stretched metal mesh (Hocket, Col 3 line 57 “). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (DE4007147A1) in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A), and Hocket (US Patent No 2895174), as applied to Claim 11, and further in view of Allgeier (US Patent Publication No US20040206238A1)
Regarding Claim 14, FOR1 as modified teaches the limitations of claim 11 and in addition teaches wherein the high-efficiency filter is further provided with a bottom cover fixed at the bottom of the support meshes (FOR1 52) and the high-efficiency filter forms a cylindrical structure with an open upper part (Shown in the abstract figure). 	FOR1 as modified does not teach where the high-efficiency comprises a sealed lower part. 
However, Allgeier teaches a filter with a sealed lower part (base plate 64). 
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify FOR1as modified to include a sealed lower base as taught by Allgeier in order to direct the airflow through the filter element. (Allgeier Paragraph [0038])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FOR1 (DE4007147A1) in view of Eriksen (USRE37081E) and Tsuchida (US Patent No. US 5023973 A), as applied to Claim 1, in further view of Howard (US Patent No 8182564B2) 
Regarding claim 16, FOR1 as modified teaches the limitations of claim 1, and in addition teaches: wherein an upper edge of the dust collection container is clamped and fixed between the tank cover and the tank body (See top of bag 38/40 of FOR1). 	FOR1 as modified does not teach the upper edge of the high-efficiency filter is clamped and fixed between the tank cover and the tank body. 	Howard however does teach wherein the high-efficiency filter (“Each of the bags includes an air permeable filtering material” (Col 3 line 7-8) Fig 7, shows filter bag 29 clamped at the top of the tank, Fig 5 showing the closed tank). 
.  
Response to Arguments
Applicant’s arguments, see Page 5, filed 01/03/2022, with respect to claim 13 and the rejection under 35 U.S.C. 112 have been fully considered and are persuasive since this claim has been canceled by way of amendment the rejection of claim 13 has been withdrawn. 
Applicant’s arguments, see Page 5, with respect to drawing objection have been fully considered and are persuasive in light of the cancellation of claim 15.  The drawing objection has been withdrawn. 
Applicant’s arguments with respect to claim1 and the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  Applicant’s arguments pertaining to FOR1 (DE4007147A1) in view of Eriksen (USRE37081E), which are still applicable to the current rejection, have been addressed below.
In response to applicant's argument, see Page 5, that FOR1 is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, instant application is pointed toward vacuuming, and FOR1 is pointed toward a suction device for picking up welding debris and FOR2 is pointed towards a typical household vacuum. however, both are pointed towards a suction device and the intended type of debris for the suction device is configured to vacuum is not sufficient to make the references non-analogous.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that multiple welding guns will cause a pressure change leading to the pressure detection unit generating a false alarm, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, FOR1 teaches two embodiments, one of which is a sole welding gun (FOR1 “Another advantage is that one suction unit per welding gun can be provided, which is also easy for mobile use is mobile.”)
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
With respect to Applicant’s arguments, see Page 8 regarding the dependent claims, these claims are not allowable based on their dependence to the independent claim for at least the reasoning provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure White (US2672210 A) shows a similar vacuum configuration, however it lacks a backpack configuration and an air pressure detection assembly.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/T.J.M./Examiner, Art Unit 3723      

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723